JOURNAL ENTRY AND OPINION
{¶ 1} Plaintiff-appellant, Elizabeth M. Tinter, appeals from the trial court's judgment granting defendants-appellees' motion for directed verdict at the close of plaintiff's case-in-chief. However, this Court lacks jurisdiction to hear this appeal. The trial court has not yet made a disposition of defendants' counterclaim, which asserted a claim for breach of a noncompetition agreement. The trial court's journal entry does not certify its partial judgment as no just reason for delay pursuant to Civ.R. 54(B). Consequently, the trial court's judgment is not a final appealable order pursuant to Civ.R. 54(B).
Appeal dismissed.
It is ordered that appellees recover of appellant their costs herein taxed.
It is ordered that a special mandate issue out of this Court directing the Court of Common Pleas to carry this judgment into execution.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
Cooney, J., and Corrigan, J., concur.